DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on November 8, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the implied phrase “is described herein” (line 1) must be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 13 appears to have the same scope as claim 7, and therefore fails to further define the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishii et al. (JP 2010-190382) in view of Messier (USPub 2014/0334958).
In Figures 12-20, Nishii teaches a toric-drive continually variable transmission comprising: a longitudinal shaft lying in a longitudinal axis and supporting an input disk 
Nishii does not teach a non-rotating sleeve supporting the output disks and the rollers.  Messier teaches a toric-drive continually variable transmission having a non-rotating sleeve (Figs. 1 and 10) supporting the output disks (28) and the rollers (40,42).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the transmission of Nishii with a non-rotating sleeve supporting the output disks and the rollers, as taught by Messier, motivation being to provide a rigid transmission assembly.
With respect to claim 2, Nishii teaches at least two rollers include three rollers.  
With respect to claims 3 and 10, Nishii teaches a skew limiter for each at least two rollers.  

With respect to claims 5-7, and 13-15, the shape of the projections is considered an engineering design choice to properly limit the movement of the roller.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to configure the projections of Nishii with the claimed size, radius, and/or shape, as a matter of engineering design choice to properly limit the movement of the roller.
With respect to claims 8, 16, and 17, Nishii teaches the control ring includes first and second cutouts (Fig, 13) provided on either sides of the axle receiving aperture to receive the shaped projections.  
With respect to claims 9 and 18-20, Nishii teaches the distal end of the roller axle of the at least two rollers define a generally spherical projection (15a) that is received in the aperture of the control ring via a socket.  Alternatively, Messier teaches the distal end of a roller axle of the at least two rollers define a generally spherical projection (Fig. 2) that is received in a socket.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658